DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on July 27, 2022 has been entered.
Claims 1, 8 and 14 have been amended.
Claims 1-20 are allowed.

Response to Amendments
In view of Applicant's amendments, the objection to the claims is withdrawn.
In view of Applicant's amendments, the rejection under 35 USC § 112 is withdrawn.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method for augmenting a software development environment as recited by independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitations "generating a predefined form for generating the message, wherein the predefined form comprises one or more fields associated with the type of the message, a system posting field indicating a channel of a communication system to transmit to, the message generated by the predefined form, and a field indicating a marker selection for the message; displaying the predefined form in the communication interface including displaying, via the predefined form, a portion of the code being edited in the code editor; receiving, via the predefined form, data to be included in the message; generating the message based on the data received in the predefined form based on a selection received in the predefined form, including the marker selection, wherein the message is associated with a codeblock and a reference to the codeblock is embedded into the message; 
providing the message to the channel of the communication system identified in the system posting field;" when considered in combination with the remaining limitations of claim 1.
Independent claims 8 and 14 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170068904 A1 - Determining The Destination Of A Communication; EP 1566741 A1 - Systems And Methods For Managing Discussion Threads Based On Ratings; and US 20140325475 A1 - Referencing And Synchronization Of Email Threads Into Integrated Development Environment (IDE). See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192